*488The Supreme Court affirmed the judgment of the Common Pleas on February 5 1866, in the following opinion, per :
Strong, J.
All the assignments of error are to the decisions of the Court below upon matters • of fact which are not reviewable here. Whether the parties had entered into an agreement to settle the damages caused by the construction of the railroad through the land before the petition for the appointment of viewers was filed was a question of fact to be determined by evidence. This certiorari brings up only matters of law. We can look at ' nothing more than the regularity or irregularity of the proceedings as they appear upon the record. That on their face the proceedings in the Court below are regular is not questioned.- It is said, however, such proceedings ought not to have been allowed because the company had agreed with the owner of the lands. The Court below decided no such agreement had been made and if we could review that" decision, we should probably come to the same conclusion with no other evidence than that before us. If it be conceded that the parties to the alleged arrangement were competent to contract, the one to sell and the other to buy the land, a very liberal concession, there is no evidence of any thing more than a parol contract of sale unexecuted. And even that is proved by .an incompetent witness. Surely a parol contract of sale is no bar to an assessment of damages under the Act of Assembly.-
The judgment of the Court of Common Pleas is affirmed at the costs of the plaintiff in error.